﻿
On behalf of the Malawi delegation I should like to join those who have spoken before me in congratulating you, Sir, on your election to the presidency of the forty-second session of the General Assembly. The wealth of experience and knowledge of international affairs as well as the diplomatic skills and patience which you bring with you to this lofty seat are well known. We are certain, therefore, that under your guidance the General Assembly will achieve positive results. In wishing you success in carrying out your duties and responsibilities, I assure you of my delegation's full co-operation at all times.
My delegation equally wishes to express appreciation to your predecessor, Mr. Choudhury, Minister for Foreign Affairs of Bangladesh, for the remarkable way in which he presided over the forty-first session. Under his stewardship, many important and historic decisions were made by the General Assembly.
We wish also to express our great pleasure at the good work undertaken by the Secretary-General, Mr. Javier Perez de Cuellar, during the past 12 months, particularly that of mediation between parties in conflict.
The Malawi delegation wishes to congratulate Mr. Joseph Reed on his appointment to the post of Under-Secretary-General for Political and General Assembly Affairs.
While the situation as regards international peace and security continues to cause much concern, we have been encouraged by some positive developments in the past few months. We welcomed the International Conference on the Relationship between Disarmament and Development, which was sponsored by the United Nations and held here in August and September. We welcomed the adoption by consensus of the final document of the Conference. We believe that the document has provided a basis on which to build further towards the achievement of disarmament and therefore the promotion of development around the world. Malawi has also been encouraged by indications of progress at the Conference on Disarmament in Geneva, particularly with regard to the question of chemical weapons.
My delegation joins others in welcoming the announcement that the two super-Powers, the United States and the Soviet Union, have reached an agreement in principle on an accord on the elimination of intermediate nuclear forces. We note that this will be the first such accord ever and therefore represents a major step forward in the field of nuclear-weapons disarmament.
My delegation wishes to congratulate the two sides on this historic development. In so doing, it is our hope that the accord, which we understand could be signed soon, will give a much needed impetus to efforts also to attain disarmament in conventional weapons. For, in the end, international peace and security will best be assured only by complete and comprehensive disarmament.
The elimination of or reduction in arms production and arms stockpiling cannot by themselves guarantee international security. For international security depends as much on the conscious promotion of peace as it does on the absence of the tools of war. There is, therefore, an equally urgent need to find ways to bring to an end the areas of conflict and tension that exist in the various regions of the world. In all of these we can clearly see that the main causes are either the denial to peoples of their right to self-determination or the deliberate disregard by some States of the sovereignty and integrity of other States.
In the early months of this year, our interest was aroused by sudden developments that seemed to promise positive movement towards breakthroughs on the respective questions of Afghanistan and Kampuchea. Sadly, however, neither the much-heralded reforms and other initiatives announced by the authorities in Kabul in January, nor the flurry of diplomatic activity in Viet Nam a few weeks later would appear to have led to any changes. If anything significant came out of these developments it was perhaps a reaffirmation of what has been repeatedly stated in this Assembly; that only the withdrawal of foreign forces will facilitate a meaningful solution to the two respective questions. The peoples of Afghanistan and Kampuchea must be left to resolve their political differences and determine their political future by themselves.
Another area of concern in the Far East is the Korean peninsula. My Government remains convinced that the political future of that area can best be determined by the Korean people themselves, through genuine dialogue and negotiations between the Governments of North Korea and South Korea. That is why Malawi supports the recent call by South Korea for talks, without pre-condition, at a higher political level than has been the case in the past. It is our hope that all sides will give the call by South Korea serious consideration.
In discussing a region which seems beset by seemingly intractable problems, it is a welcome change to be able to applaud something truly and significantly positive. We refer here to the accord signed in July by the Governments of India and Sri Lanka in order to bring about an end to the conflict in northern Sri Lanka which had threatened permanently to divide the Sri Lankan people while at the same time promoting tension between the neighbouring States of Sri Lanka and India. In this regard, we salute the two leaders. President Jayewardene of Sri Lanka and Prime Minister Rajiv Gandhi of India, for their singular act of courage and faith. We see the accord as a concrete example of how States can co-operate to promote international peace and security.
As we review the situation in the region of the Middle East and the Persian Gulf, we find cause for grave concern in both the apparent widening of the conflict and the threat inherent therein to international peace and security. We have noted with interest the adoption on 20 July 1987 by the Security Council of  resolution 598 (1987), which appears to us to be a reasonable basis for finding a lasting solution to the conflict in the Gulf.
With regard to the Middle East, we in Malawi have been encouraged by the growing support for a proposal which was made to the General Assembly last year for the convening of an international peace conference, sponsored by the United Nations, to be attended by all parties directly concerned in the conflict. War has not been able to end the conflict between the Arab States and Israel, because war cannot address the crucial issue, the right of all the peoples of the region to self-determination within recognized and secure borders. We have stated before that only through dialogue among all parties to the conflict can the framework for a lasting solution that meets the needs and aspirations of all concerned be found. We believe that the time is now right for such dialogue, and we believe it is right and proper that the United Nations should have a central role in facilitating such dialogue. We support the proposal for an international conference on the Middle East, 
My delegation notes with encouragement the return to peace in the Mediterranean region following the sudden heightening of tension there in early 1986. However, while we delight in this, we regret that peace and national conciliation in Cyprus continues to elude the people of that island State, We support the efforts of the Secretary-General aimed at keeping open the channels of communication between the leaders of the Greek Cypriot and Turkish Cypriot communities. We regret, however, that those efforts have so far not met with success. We therefore appeal to all those concerned in this matter to co-operate with the Secretary-General and accept the need to resume the intercommunal talks as a way towards finding a formula for the lasting solution the foreign invasion of 1974 was unable to provide.
Malawi welcomes the peace plan recently proposed by the leaders of the Central American region with a view to bringing about an end to the various conflicts and tensions in that region. We should like to register our support for their bold initiatives, and we wish them success in this endeavour.
On our own continent of Africa too, tension and conflict, particularly in the southern African region, continue to pose a threat to international peace and security. There are three main causes of that situation: first, the continued denial to the people of Namibia of their right to independence and self-determination·, secondly, the attempts by some external forces to impose upon certain countries of the region the types of ideology and forms of government preferred by those forces, in complete disregard of the choices of the citizens of those countries; and thirdly, the problem of apartheid, a political system which the African people and the entire world have unequivocally and unanimously condemned and rejected.
With regard to Namibia, we reiterate what we have said before: that the independence of Namibia is long overdue. Security Council resolution 435 (1978) met all the legitimate concerns of all the parties to the political dispute over Namibia, and all the parties accepted, and still accept, that resolution as the basis for the granting of independence. We can therefore see no justification for the continuing delay in its implementation. Indeed, the delay is contributing to the growing toll in lives and to the hardships imposed upon the people in that Territory.
The Malawi delegation has stated many times in the past that force and violence are not, and cannot be, the way to resolve political problems or any other differences. Force can at best provide only temporary solutions. We remain convinced that only through contact and dialogue can lasting solutions be found. That is why the Malawi Government welcomed the recent courageous initiative by some political leaders in South Africa in starting a dialogue with the African National Congress of South Africa (ANC), particularly in Senegal recently. We are convinced that this development can only be for the good of all South Africans, black and white, and we hope it will lead to more and more contacts and wider dialogue including not only the white liberals, on the one hand, and the ANC, on the other, but eventually also other white leaders - even Government leaders — and other representatives of the black majority, such as the Pan Africanist Congress of Azania (PAC).
We have followed with interest the initiatives and programmes undertaken by the United Nations during the past year in the area of social development. Among these, perhaps the major one was the United Nations-sponsored International Conference on Drug Abuse and Illicit Trafficking, held in Vienna in May. The threat drug abuse poses to our future generations and the social problems it presents, particularly for developing countries, have been analysed. It has also been known for some time that combating the production and abuse of and illicit trafficking in drugs requires wide co-operation and concerted action by the world's Governments. Yet it somehow appeared that, except at the professional level, co-operation was never going to be achieved. While the political leaders of some countries saw the need for the problems of drug production, trafficking and abuse to be addressed at the political level, many others did not yet recognize the magnitude and urgency of the problem.
At a time when greater attention was suddenly being given to these issues and more countries were beginning to realize the need for co-operation, the convening of the International Conference on Drug Abuse and Illicit Trafficking was most timely. We believe it provided an excellent opportunity to bring about a greater understanding of the problem. It provided an opportunity also for those who had already acquired considerable experience in dealing with the problem to share that experience with those who are new to the problem, and for all countries to come up with a strategy for international co-operation. 
Malawi was represented at the Vienna International Conference on Drug Abuse and Illicit Trafficking by a three-member delegation. We believe the Conference was a success, and we hope the decisions and plans of action adopted in Vienna will be faithfully implemented. We certainly hope too that a review conference will be held at the appropriate time to examine how successful - or unsuccessful - we have been in achieving the goals enunciated at the Vienna Conference.
It is Malawi's hope that, in the light of experience gained with regard to drug abuse, consideration will be given to a similar initiative concerning what is clearly emerging as the single most widespread problem with dire implications for the future. We refer here to the killer epidemic of the acquired immune deficiency syndrome (AIDS). 
We are pleased to note that the World Health organization (WHO) has already begun to devote its attention to the AIDS problem. We hope that from the lesson learned with regard to that drug problem it will be considered that the early convening of an international conference devoted to the question of AIDS would be most beneficial.
Meanwhile we would also like to express our appreciation for the decision by the United Nations to give special attention to the population problems in Sub-Saharan Africa. In this context we welcome the Strategy for United Nations Fund for Population Activities (UNFPA) assistance to Sub-Saharan Africa, which was adopted by the United Nations Development Programme (ÜNDP) Governing Council at its thirty-fourth session last June. We are of the view that the Programme of Action envisaged in the Strategy will contribute greatly to the efforts of the Governments in the region as they seek to attain an equitable balance between the social and economic development needs of their national populations, on the one hand, and the resources available to their Governments to meet those needs, on the other.
However, this plan cannot be realized without the UNFPA itself having sufficient financial resources to carry out its programmes. We sincerely hope that Member states will join hands in assuring the UNFPA's financial health and that those who are in a position to do so will consider the possibility of making additional voluntary contributions.
In the area of economic co-operation between the rich North and the poor South there appears to be issues which require urgent attention if the serious poverty of the South is to be halted. These issues are, first, greater access for products from the developing South to the markets of the industrialized North; secondly, higher and more lucrative prices for the goods exported from the South in relation to products manufactured and exported by the North; thirdly, a halt in the reverse flow of funds from the developing to the developed countries caused basically by, fourthly, the repayment of debt to lenders in the North. Naturally we see these matters as being interrelated.
Despite the assurances of the industrialized countries to the contrary, we have seen an increase in recent years in both tariff and non-tariff barriers against the exports of developing countries. At the same time, there has been a steady decline in the prices of commodities - most of which are primary goods - from the South while those of manufactures from the North have continued to rise. This is a question of terms of trade. And faced with declining export earnings and soaring import bills, developing countries have been forced to borrow ever more at high interest rates from the same countries of the North in order to sustain their economies. Now, many developing countries nave frightfully large fractions of their national incomes committed to debt repayment. Herein lies the problem - a source of international dissension.
We are glad that at the meeting of the United Nations Conference on Trade and Development (UNCTAD) agreement was reached on the need for greater economic assistance to the least-developed countries. The undertaking by the developed countries to encourage lending institutions in their areas to consider being more flexible in order to ease the debt burden of developing countries is also appreciated. However, it is my delegation's hope that greater practical efforts will be made towards helping the export commodities from the poor South to be more lucrative. In this way the debt problem begins to be alleviated. Naturally the developing South would have to follow sensible and workable economic policies, which appears to be what they are doing now.
In this regard it is also important for my delegation to acknowledge the crucial role played by all the United Nations agencies, in particular the United Nations Development Programme (UNDP) , in our development efforts, in addition to that played by other bilateral and multilateral donors  Economic Community under the Lomé Convention and also the World Bank, in addition we are pleased with the important assistance offered to Malawi by the African Development Bank (ADB). In our opinion the ADB is a very good institution through which the developed countries could increasingly channel funds for the continent's economic development; I am therefore making an appeal to them.
Finally I should like to say that, in spite of all that has been said about the uncompleted work, unfulfilled promises and unresolved problems by the United Nations, many a speaker appears by implication and directly to support the continued existence of the Organization. Yes, we need the Organization.
For its part Malawi will continue to give the United Nations its fullest support and will always be ready to make its contribution towards ensuring the Organization's continued existence. 
